DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5-8 and 10-13.

Applicants' arguments, filed 09/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-7, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2003/0157033, Aug. 21, 2003) in view of Gaffar et al. (US 4,137,303, Jan. 30, 1979), as evidence by Nomura et al. (US 2006/0022634, Feb. 2, 2006).
Endo discloses an oral care composition comprising an antibacterial agent and an antibacterial-enhancing agent, wherein the antibacterial-enhancing agent is a copolymer of maleic acid or maleic anhydride with an alkyl vinyl ether (claim 1). The alkyl vinyl ether is methyl vinyl ether (claim 2). The oral care composition may be a dentifrice (¶ [0073]). The copolymer of malic acid or maleic anhydride with an alkyl vinyl ether is used in an amount of 0.1 to 2.5% by weight (claim 4). Examples of suitable copolymers include VEMA A106H5 (¶ [0030]). The composition may comprise sources of fluoride ions (¶ [0041]). Examples of suitable sources of fluoride ions include sodium fluoride (¶ [0042]). Sodium fluoride may be present in an amount of about 0.243% (¶ [0044]). The oral care composition may have a pH of about 4.5 to about 10 (¶ [0066]). A NaOH solution may be used to adjust the pH (Table 1). The composition provides an anti-caries effect (¶ [0033]). Various other materials may be incorporated as adjuvants in the oral care composition (¶ [0064]). 
Endo differ from the instant claims insofar as not disclosing wherein the composition has a slurry pH of about 6.2.
However, Gaffar et al. disclose an antibacterial oral composition (abstract). The oral composition has a pH measured on a 20% slurry of about 4.5 to about 9 (col. 6, lines 57-59). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the oral care composition of Endo to have a slurry pH of about 4.5 to about 9 since the composition of Endo is an antibacterial oral composition and this is a known and effective slurry pH for an antibacterial oral composition as taught by Gaffar et al. 
In regards to instant claim 1 reciting wherein the composition is free of a carboxylic acid or alkali metal salt thereof, the oral care composition of Endo does not require a carboxylic acid or alkali metal salt thereof (see claim 1 of Endo). Therefore, it would have been obvious to one of ordinary skill in the art to have a composition free of a carboxylic acid or alkali metal salt thereof. 
In regards to instant claim 1 reciting wherein the copolymer has a molecular weight in the range 100,000 to 2,000,000, Endo discloses wherein suitable copolymers include VEMA A106H5. As evidence by Nomura et al., VEMA A106H5 has a molecular weight of 900,000 (¶ [0045]). 
In regards to instant claim 12 reciting protecting teeth against dental erosion, the composition of Endo comprises substantially the same components as the claimed invention (e.g. sodium fluoride and copolymer of methyl vinyl ether with maleic anhydride or acid). Therefore, one of ordinary skill in the art would reasonable expect the composition of Endo to protect teeth against dental erosion like the claimed invention. 

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2003/0157033, Aug. 21, 2003) in view of Gaffar et al. (US 4,137,303, Jan. 30, 1979) and further in view of Gaffar et al. (US 5,188,821, Feb. 23, 1993).
	The teachings of Endo and Gaffar et al. (‘303) are discussed above. Endo and Gaffar et al. (‘303) do not disclose wherein the copolymer is a 1:1 copolymer of MVE with maleic acid.
	However, Gaffar et al. (‘821) disclose wherein synthetic anionic polymeric polycarboxylates are antibacterial-enhancing agents (AEA) (col. 8, lines 51-54). Exemplary synthetic anionic polymeric polycarboxylates include 1:4 to 4:1 copolymers of maleic anhydride or acid with methyl vinyl ether having a molecular weight of about 30,000 to about 1,000,000 (col. 8, lines 57-66). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  The composition of Endo comprises a copolymer of maleic acid or maleic anhydride with an alkyl vinyl ether as an antibacterial-enhancing agent. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated a 1:4 to 4:1 copolymer of maleic anhydride or acid with methyl vinyl ether having a molecular weight of about 30,000 to about 1,000,000 into the composition of Endo since this is a known and effective antibacterial-enhancing copolymer of maleic acid or maleic anhydride with an alkyl vinyl ether as taught by Gaffar et al. (‘821). 

3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2003/0157033, Aug. 21, 2003) in view of Gaffar et al. (US 4,137,303, Jan. 30, 1979) and further in view of Joziak et al. (US 2009/0238777, Sep. 24, 2009).
	The teachings of Endo and Gaffar et al. are discussed above. Endo and Gaffar et al. do not disclose wherein the composition comprises a desensitizing agent. 
	However, Joziak et al. disclose a dentifrice composition comprising a PVME/MA copolymer and a fluoride ion source (claim 1). The composition may further comprise an effective amount of a desensitizing agent (claim 13). 
	Endo discloses wherein the oral care composition may comprise various adjuvants. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a desensitizing agent into the composition of Endo since it is a known and effective adjuvant to provide a desensitizing effect to a composition comprising copolymer of maleic acid or maleic anhydride with an alkyl vinyl ether and fluoride ion source as taught by Joziak et al. 

Response to Arguments
	Applicant argues that the cited references fail to disclose the claimed features of the claimed inventions.
The Examiner disagree and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Endo discloses a dentifrice in paragraph [0073], a source of free fluoride ions in paragraph [0041], 0.2 to less than 0.3% copolymer of methyl vinyl ether (MVE) with maleic anhydride or acid in claims 1 and 4, and wherein the copolymer has a molecular weight in the range of 100,000 to 2,000,000 by disclosing VEMA A106H5 in paragraph [0030], which has molecular weight of 900,000. As discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have formulated the oral care composition of Endo to have a slurry pH of about 4.5 to about 9 since the composition of Endo is an antibacterial oral composition and this is a known and effective slurry pH for an antibacterial oral composition as taught by Gaffar et al. In regards to instant claim 1 reciting wherein the composition is free of a carboxylic acid or alkali metal salt thereof, the oral care composition of Endo does not require a carboxylic acid or alkali metal salt thereof (see claim 1 of Endo). Therefore, it would have been obvious to one of ordinary skill in the art to have a composition free of a carboxylic acid or alkali metal salt thereof. As such, all of the claim limitations have been addressed and Applicant’s argument is unpersuasive. 

Applicant argues that the cited references fail to disclose the associated advantage of optimized fluoride uptake.
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein the claimed invention is associated with optimized fluoride uptake. Therefore, it is not necessary for the cited references to disclose such feature. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 1-3, 5-8 and 10-13 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612